Judgment, Supreme Court, New York County, entered November 10, 1972, staying arbitration, unanimously reversed, on the law, and vacated, and the motion to stay arbitration denied. Appellant shall recover of respondents $40 costs and disbursements of ithis appeal. All parties are members of the New York Stock Exchange and concededly are subject to its constitution and rules. The constitution unequivocally provides that any controversy between members shall at the instance of either of them be submitted to arbitration. We have repeatedly held that any arbitrable controversy is included (Matter of Ghiron [Mayr], 19 A D 2d 54). Concur— Stevens, P. J., Nunez, Murphy, Steuer and Tilzer, JJ.